DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 12/710,855 (US 10,238,535), 61/154,693, 61/252,057, 61/209,036, 61/209,603 (lacking any mention of surfactant and lubricant in relation to the insert), and 61/271,862 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 64, 68, and 71 are not entitled benefit of the prior applications due to the lack of support for “the insert further comprises a lubricant or surfactant.” It seems in the originally filed applications, only therapeutic agents are disclosed as comprising a lubricant or surfactant (see col. 43, ll. 23-25 of US 10,238,535 as well as specifications of Application No. 61/154,693, 61/252,057, 61/209,036, and 61/271,862), which is narrower than the limitation of the insert further comprising a lubricant or 
If Applicant amended claims 64, 68, and 71 in such a way that only therapeutic agents are disclosed as comprising a lubricant or surfactant, than priority would be proper. 

Claim Objections
Claims 65 and 67 are objected to because of the following informalities:  “polyurethane” appears in the list three times and “stainless steel” appears in the list twice.  Additionally, some materials appear in the singular form while others in the plural – they should all appear in the same type of form. Appropriate correction is required.

Claim Rejections
Claims 65 and 67 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a 
The Markush grouping of 65 and 67 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: alternatives are not in the same art-recognized class (polymer foam versus polyurethane, polyethylene, acrylate, etc.).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 65, 67, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 63 and 70, the limitation “pre- and post-surgical ocular indications…or post surgical inflammation or pain” render the claim indefinite due to the use of “and” as well as multiple uses of “or” making, the list making it unclear whether some of these are required with others while “at least one of” suggests only one is required.
Regarding claims 65 and 67, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 65 and 67 recites the broad recitation polyethylenes, and the claim also recites ultra high molecular weight polyethylene which is the narrower statement of the range/limitation. Similarly, claim 65 recites the broad limitation collagen as well as extruded collagen and polymer foam along with a list of specific polymers. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 64, 68, and 71 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rapacki et al. (US 2010/0274204). Due to the breadth encompassed by claims 64, 68, and 71, and as explained above in the Priority section, as these claims encompass more than is disclosed in US 2010/0274,204, the priority of this case does not go back to Rapacki and as such, Rapacki is prior art.
Regarding claims 64 and 71, Rapacki discloses a lacrimal implant for insertion into a lacrimal canaliculus (see Figs. 12-16, para. 43), comprising first and second portions, the implant body non-linearly extending from a proximal end portion positionable within a vertical section of the lacrimal canaliculus to a distal end portion positionable within a horizontal section of the lacrimal canaliculus (see para. 43) and having an intermediate portion therebetween, the proximal end of the first portion defining a longitudinal proximal axis and the distal end of the second portion defining a longitudinal distal axis (see para. 106), the first portion including a cavity (see para. 47); an insert disposed in the cavity, the insert comprising agents dispersed in a polymeric matrix (see para. 47); the intermediate portion partially extending in a first direction toward the proximal end portion, partially extending in a second direction toward the distal end portion, and partially extending in a third direction along the longitudinal distal axis to form a retention element, configured to bias against a portion of a lacrimal canaliculus ampulla wherein the third direction is perpendicular to the first direction of the intermediate portion, such that, when implanted in the lacrimal canaliculus, the implant body directionally biases laterally against at least a portion of the lacrimal canaliculus located at or more distal to a canalicular curvature (see para. 43, 155, Figs. 12 and 13 for similar retention element to that shown in Fig. 11 and described in para. 155); and a graspable projection extending at least partially from the proximal end of the first portion, the graspable projection including an inward-extending retaining lip that overhangs a cavity to secure the drug insert within the cavity of the first portion, wherein the inward- extending retaining lip overhangs a proximal surface of the insert, when fully seated in the cavity, thereby securing a position of the insert (see Fig. 49A, para. 50, 52), wherein the implant body inhibits fluid flow into and through the lacrimal canaliculus (see para. 113). Rapacki further discloses wherein the agent treats glaucoma (see para. 113) and the insert further comprising a lubricant or surfactant (see para. 250). Rapacki further discloses solid agent particles dispersed in the polymeric matrix (see para. 129, 264).
	Regarding claim 68, Rapacki discloses a lacrimal implant insertable into a lacrimal canaliculus, comprising: an implant body, including first and second portions, the implant body extending from a proximal end of the first portion to a distal end of the second portion, the proximal end of the first portion defining a longitudinal proximal axis and the distal end of the second portion defining a longitudinal distal axis (see para. 12); the first portion including a cavity extending inward from the proximal end of the first portion, an insert disposed in the cavity of the first portion to provide a sustained agent release to an eye (aww para. 38-40, Figs. 3B, 49A-49C), wherein the insert comprises solid agent particles dispersed in a polymeric matrix having at least one exposed surface to deliver a sustained release of the agent (see para. 129, 264); a graspable projection extending at least partially from the proximal end of the first portion, the graspable projection including an inward-extending retaining lip that overhangs a cavity to secure the insert within the cavity of the first portion, wherein the inward-extending retaining lip overhangs a proximal surface of the insert, when fully seated in the cavity, thereby securing a position of the insert  (see Fig. 49A, para. 50, 52), wherein a proximal end of the second portion comprises a retention element configured to bias against a portion of a lacrimal canaliculus ampulla  (see para. 43, 155, Figs. 12 and 13 for similar retention element to that shown in Fig. 11 and described in para. 155); and the implant body configured such that, when implanted in the lacrimal canaliculus, an angled intersection exists between the proximal axis and the distal axis for biasing at least a portion of the implant body against at least a portion of the lacrimal canaliculus located at or more distal to a canalicular curvature (see cl. 24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-63, 65-67, 69, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 25 of U.S. Patent No. 10,238,535, hereinafter ‘535, in view of Baker et al. (US 3,923,939). 
Regarding claim 52, claim 1 of ‘535 discloses substantially all limitations of claim 52 except for solid agent particles dispersed in the polymeric matrix.
	Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the drug dispersed within the polymeric matrix of ‘535 to be a solid particulate drug, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release).
	Regarding claims 53-62, claims 2 and 5-13 of ‘535, respectively, disclose the additional limitations required by claims 53-62.
	Regarding claim 63, claim 5 of ‘535 discloses the limitations required by claim 63.
	Regarding claim 65, claim 1 of ‘535 and Baker as disclosed above discloses substantially all limitations except for the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 65.
	Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
Regarding claim 66, claim 14 discloses substantially all limitations of claim 52 except for the matrix being a polymeric matrix and solid agent particles dispersed in the polymeric matrix.
	Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the matrix be polymeric with and the drug dispersed within the polymeric matrix to be a solid particulate drug, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release). Additionally, the use of a polymeric matrix is additionally obvious as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
	Regarding claim 67, claim 14 of ‘535 and Baker as disclosed above discloses substantially all limitations except for the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 67.
	Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
	Regarding claim 69, claim 25 of ‘535 discloses the limitations required by claim 69.
	Regarding claim 70, claims 3 and 4 of ‘535 disclose the additional limitations required on top of the lacrimal insert of claim 52, which, as explained above, is disclosed by claim 1 (which claims 3 and 4 depend from) of ‘535 and Baker. 
Claims 52, 53, 58, 59, 62, and 65-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 13 of U.S. Patent No. 8,702,643, hereinafter ‘643, in view of Cohan et al. (US 6,196,993) and further in view of Baker. 
Regarding claim 52, claim 1 of ‘643 discloses substantially all limitations required by claim 52 except for the retention element, solid agent particles, and graspable projection.
	Claim 13 of ‘643 discloses a retention element as required by claim 52 of the current application and it would be obvious to a person having ordinary skill in the art to combine such an element with the implant of claim 1, both being disclosed in the same patent and such an element helping with retention. 
	Cohan, in Figs. 5, 7, and 9, discloses a graspable projection extending at least partially from the proximal end of a first portion of a lacrimal implant, the graspable projection including an inward-extending retaining lip that overhangs a cavity, overhanging a proximal surface of the drugs within the cavity, helping to secure a drug within the cavity and helping to control drug delivery, and it would have been obvious to a person having ordinary skill in the art at the time of invention to have these features added to claims 1 and 13 of '643 in order to help with positioning the device and holding drugs within the cavity and helping to control drug delivery. Consequently, with the drug insert in the cavity, the inward-extending retaining lip would overhang a proximal surface of the drug insert, when fully seated in the cavity, thereby securing a position of the drug insert.
Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the drug dispersed within the polymeric matrix of ‘643 to be a solid particulate drug, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release).
Regarding claim 53, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the graspable projection extending at least partially from the proximal end of the first portion, is configured to seat against or near a lacrimal punctum when the implant body is implanted. 
Cohan discloses the graspable projection extending at least partially from the proximal end of the first portion, is configured to seat against or near a lacrimal punctum 14 when the implant body is implanted (see Fig. 4 for position of graspable portion shown in Figures 5, 7, 9). It would have been obvious to a person having ordinary skill in the art to have the graspable projection extending at least partially from the proximal end of the first portion, is configured to seat against or near a lacrimal punctum when the implant body is implanted, as disclosed by Cohan, in order to place it in a position that can easily be grasped while still in the lacrimal canaliculus. 
Regarding claim 58, teachings of 643, Cohan, and Baker are described above yet do not specifically disclose an outer surface slope of the second portion is between about 1 degree to about 10 degrees with respect to the longitudinal distal axis. However, there are very limited angles in which implant can extend non-linearly as well as be positionable as required by claim 1 of ‘643 as well as having the longitudinal proximal and distal axes required by claim 1 as well as be positioned in the required lacrimal canaliculus with the required section lengths of claim 2, a dependent of claim 1, of ‘643. A person of ordinary skill has good reason to pursue the known options (slopes allowing for positioning within lacrimal canaliculus) within his or her technical grasp. If this leads to the anticipated success (lacrimal implant placed properly), it is likely that product was not of innovation but of ordinary skill and common sense. In that instant the fact that a combination was obvious to try might show that it was obvious under § 103. See MPEP 2143 (E). One skilled in the art at the time of invention would have the slope be 1-10 degrees, as then the implant, and all related parts, can fit within the lacrimal canaliculus as required by claim 2.
Regarding claim 59, these additional limitations were disclosed in claim 3 of ‘643.
Regarding claim 62, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose graspable projection being ovoid-shaped as Cohan discloses the graspable projection being round (see Figs. 5, 7, 9), though official notice is taken that ovoid is a well-known shape. However, changes in shape are generally found obvious absent persuasive evidence that the particular shape was significant, and as ovoid is a well-known shape, consequently, the ovoid shape of the graspable projection would be obvious to a person having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, Applicant has not provided any reasoning within the specification for the ovoid shape being significant.
Regarding claim 65, teachings of ‘643, Cohan, and Baker as disclosed above do not disclose the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 65.
	Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
Regarding claim 66, claim 13 of ‘643 discloses substantially all limitations required by claim 66 except for the solid agent particles and graspable projection.
	Cohan, in Figs. 5, 7, and 9, discloses a graspable projection extending at least partially from the proximal end of a first portion of a lacrimal implant, the graspable projection including an inward-extending retaining lip that overhangs a cavity, overhanging a proximal surface of the drugs within the cavity, helping to secure a drug within the cavity and helping to control drug delivery, and it would have been obvious to a person having ordinary skill in the art at the time of invention to have these features added to claim 13 of '643 in order to help with positioning the device and holding drugs within the cavity and helping to control drug delivery. Consequently, with the drug insert in the cavity, the inward-extending retaining lip would overhang a proximal surface of the drug insert, when fully seated in the cavity, thereby securing a position of the drug insert.
Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the drug dispersed within the polymeric matrix of ‘643 to be a solid particulate drug, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release).
Regarding claim 67, teachings of ‘643, Cohan, and Baker as disclosed above do not disclose the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 67.
	Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
Claims 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of ‘643 in view of Cohan and further in view of Baker and further in view of Rodstrom et al. (US 2008/0181930). 
Regarding claim 54, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the agent being a dry eye agent.
Rodstrom discloses a therapeutic agent in a matrix of an ocular device (see Abstract), the therapeutic agent being a dry eye agent (see para. 62). It would have been obvious to a person having ordinary skill in the art to have the agent be a dry eye agent, Rodstrom disclosing such use in a medical device, which would allow for the treatment of dry eye during use of the lacrimal implant. 
Regarding claim 55, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the retention element comprising a flat hull-like shape. 
	Rodstrom discloses a punctal plug with a first portion (see Fig. 4, proximal portion of L2) and a second portion (see Fig. 4, distal portion of LI), wherein the first portion and second portion meet together at a retainment element (see Fig. 4, distal portion of L2) and the retainment element comprises a flat hull-like shape. It would have been obvious to a person having ordinary skill in the art at the time of invention to have a retainment element and have that retainment element comprise a flat hull-like shape like that of Rodstrom in order to more securely keep the implant in place, depending on the positioning of the implant, or to more easily hold the implant for positioning into the user.
	Regarding claim 56, claims of ‘643, Cohan, and Baker do not specifically teach a retainment element projecting proximally from the intersection about 0.44 millimeters.
Rodstrom discloses a punctal plug with a first portion (see Fig. 4, proximal portion of L2) and a second portion (see Fig. 4, distal portion of LI), wherein the first portion and second portion meet together at a retainment element (see Fig. 4, distal portion of L2), and wherein when the implant body is implanted, an angled intersection exists between a proximal axis of the first portion and a distal axis of the second portion, for biasing at least a portion of the implant body against an area in which the implant is located, with the retainment element projecting proximally from the angled intersection. It would have been obvious to a person having ordinary skill in the art at the time of invention to have a retainment element projecting proximally from the angled intersection like that of Rodstrom in order to more securely keep the implant in place, depending on the positioning of the implant, or to more easily hold the implant for positioning into the user.
There are very limited distances in which the retainment element can project. A person of ordinary skill has good reason to pursue the known options (the smallest amount allowing element to the distances dictated by placement position and the dimensions of the person it is placed in) within his or her technical grasp. If this leads to the anticipated success (lacrimal implant placed properly with retanment element fitting securely in the body), it is likely that product was not of innovation but of ordinary skill and common sense. In that instant the fact that a combination was obvious to try might show that it was obvious under § 103. See MPEP 2143 (E). One skilled in the art at the time of invention would have the projection be 0.44 millimeters as then it would fit securely in a body of the user of the implant.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of ‘643 in view of Cohan and further in view of Baker and further in view of Webb et al. (US 6,629,533). 
Regarding claim 57, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the retention element further comprises an insertion-facilitating depression graspable by an insertion tool.
 Webb discloses a plug with anchoring arms (retainment elements) towards the distal end of the punctum plug (see Figs. 2a-3b). It would have been obvious to a person having ordinary skill in the art at the time of invention to add anchoring arms (retainment elements) to the lacrimal implant, as disclosed by Webb, in order to help secure the device. Additionally, these arms are interpreted as insertion-facilitation depressions in that they help with the insertion and securing of the device in place. Furthermore, they are graspable by an insertion tool.
Claims 60, 61, 63, 69, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of ‘643 in view of Cohan and further in view of Baker and further in view of de Juan Jr. et al. (US 2007/0243230)
Regarding claims 60 and 69, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the implant body comprising silicone, polyurethane, or acrylic. 
However, de Juan Jr. discloses a lacrimal implant body comprising silicone or polyurethane (see para. 62, 80, 99). It would have been obvious to have the implant body comprise silicone or polyurethane, this feature disclosed by de Juan Jr., as these are well known biocompatible materials and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination {Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 61, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the implant body comprising a biocompatible colorant.
However, de Juan Jr. discloses a lacrimal implant comprising a biocompatible colorant to show placement (see para. 141). It would have been obvious to have the implant body comprise a biocompatible colorant, this feature disclosed by de Juan Jr., show placement of the implant body.
Regarding claims 63 and 70, teachings of ‘643, Cohan, and Baker are described above yet these do not disclose the agent treats at least one of glaucoma, pre- and post-surgical ocular indications, dry eye, eye allergy symptoms, ocular infection, or post-surgical inflammation or pain. 
However, de Juan Jr. discloses a therapeutic agent in a lacrimal implant being a non-steroidal anti-inflammatory agent or an anti-glaucoma drug, or the implant used to treat glaucoma (see para. 150, 151). It would have been obvious to have the therapeutic agent be a non-steroidal anti-inflammatory agent or an anti-glaucoma drug, or the implant used to treat glaucoma, these features disclosed by de Juan Jr., in order to help treat the patient.
Claims 52, 53, 58, 59, 62, and 65-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20 of U.S. Patent No. 9,763,824, hereinafter ‘824, in view of Cohan and further in view of Baker. 
Regarding claim 52, claim 11 of ‘824 discloses substantially all limitations required by claim 52 except for the retention element, solid agent particles in a matrix that is a polymeric matrix, and graspable projection.
Claim 20 of ‘824 discloses a retention element as required by claim 52 of the current application and it would be obvious to a person having ordinary skill in the art to combine such an element with the implant of claim 1, both being disclosed in the same patent and such an element helping with retention. 
Cohan, in Figs. 5, 7, and 9, discloses a graspable projection extending at least partially from the proximal end of a first portion of a lacrimal implant, the graspable projection including an inward-extending retaining lip that overhangs a cavity, overhanging a proximal surface of the drugs within the cavity, helping to secure a drug within the cavity and helping to control drug delivery, and it would have been obvious to a person having ordinary skill in the art at the time of invention to have these features added to claims 11 and 20 of '824 in order to help with positioning the device and holding drugs within the cavity and helping to control drug delivery. Consequently, with the drug insert in the cavity, the inward-extending retaining lip would overhang a proximal surface of the drug insert, when fully seated in the cavity, thereby securing a position of the drug insert.
Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the drug dispersed within the matrix of ‘824 to be a solid particulate drug and the matrix to be a polymeric matrix, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release).
Regarding claim 53, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the graspable projection extending at least partially from the proximal end of the first portion, is configured to seat against or near a lacrimal punctum when the implant body is implanted. 
Cohan discloses the graspable projection extending at least partially from the proximal end of the first portion, is configured to seat against or near a lacrimal punctum 14 when the implant body is implanted (see Fig. 4 for position of graspable portion shown in Figures 5, 7, 9). It would have been obvious to a person having ordinary skill in the art to have the graspable projection extending at least partially from the proximal end of the first portion, is configured to seat against or near a lacrimal punctum when the implant body is implanted, as disclosed by Cohan, in order to place it in a position that can easily be grasped while still in the lacrimal canaliculus. 
Regarding claim 58, the additional limitaitons required by this claim were disclosed in claim 19 of ‘824.
Regarding claim 59, these additional limitations were disclosed in claim 13 of ‘824.
Regarding claim 62, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose graspable projection being ovoid-shaped as Cohan discloses the graspable projection being round (see Figs. 5, 7, 9), though official notice is taken that ovoid is a well-known shape. However, changes in shape are generally found obvious absent persuasive evidence that the particular shape was significant, and as ovoid is a well-known shape, consequently, the ovoid shape of the graspable projection would be obvious to a person having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, Applicant has not provided any reasoning within the specification for the ovoid shape being significant.
Regarding claim 65, teachings of ‘824, Cohan, and Baker as disclosed above do not disclose the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 65.
Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
Regarding claim 66, claim 20 of ‘824 discloses substantially all limitations required by claim 66 except for the solid agent particles being in a matrix that is a polymeric matrix and the graspable projection.
Cohan, in Figs. 5, 7, and 9, discloses a graspable projection extending at least partially from the proximal end of a first portion of a lacrimal implant, the graspable projection including an inward-extending retaining lip that overhangs a cavity, overhanging a proximal surface of the drugs within the cavity, helping to secure a drug within the cavity and helping to control drug delivery, and it would have been obvious to a person having ordinary skill in the art at the time of invention to have these features added to claim 20 of '824 in order to help with positioning the device and holding drugs within the cavity and helping to control drug delivery. Consequently, with the drug insert in the cavity, the inward-extending retaining lip would overhang a proximal surface of the drug insert, when fully seated in the cavity, thereby securing a position of the drug insert.
Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the drug dispersed within the matrix of ‘824 to be a solid particulate drug in a polymeric matrix, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release).
Regarding claim 67, teachings of ‘824, Cohan, and Baker as disclosed above do not disclose the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 67.
Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
Claims 54-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20 of ‘824 in view of Cohan and further in view of Baker and further in view of Rodstrom.
Regarding claim 54, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the agent being a dry eye agent.
Rodstrom discloses a therapeutic agent in a matrix of an ocular device (see Abstract), the therapeutic agent being a dry eye agent (see para. 62). It would have been obvious to a person having ordinary skill in the art to have the agent be a dry eye agent, Rodstrom disclosing such use in a medical device, which would allow for the treatment of dry eye during use of the lacrimal implant. 
Regarding claim 55, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the retention element comprising a flat hull-like shape. 
	Rodstrom discloses a punctal plug with a first portion (see Fig. 4, proximal portion of L2) and a second portion (see Fig. 4, distal portion of LI), wherein the first portion and second portion meet together at a retainment element (see Fig. 4, distal portion of L2) and the retainment element comprises a flat hull-like shape. It would have been obvious to a person having ordinary skill in the art at the time of invention to have a retainment element and have that retainment element comprise a flat hull-like shape like that of Rodstrom in order to more securely keep the implant in place, depending on the positioning of the implant, or to more easily hold the implant for positioning into the user.
	Regarding claim 56, claims of ‘824, Cohan, and Baker do not specifically teach a retainment element projecting proximally from the intersection about 0.44 millimeters.
Rodstrom discloses a punctal plug with a first portion (see Fig. 4, proximal portion of L2) and a second portion (see Fig. 4, distal portion of LI), wherein the first portion and second portion meet together at a retainment element (see Fig. 4, distal portion of L2), and wherein when the implant body is implanted, an angled intersection exists between a proximal axis of the first portion and a distal axis of the second portion, for biasing at least a portion of the implant body against an area in which the implant is located, with the retainment element projecting proximally from the angled intersection. It would have been obvious to a person having ordinary skill in the art at the time of invention to have a retainment element projecting proximally from the angled intersection like that of Rodstrom in order to more securely keep the implant in place, depending on the positioning of the implant, or to more easily hold the implant for positioning into the user.
There are very limited distances in which the retainment element can project. A person of ordinary skill has good reason to pursue the known options (the smallest amount allowing element to the distances dictated by placement position and the dimensions of the person it is placed in) within his or her technical grasp. If this leads to the anticipated success (lacrimal implant placed properly with retanment element fitting securely in the body), it is likely that product was not of innovation but of ordinary skill and common sense. In that instant the fact that a combination was obvious to try might show that it was obvious under § 103. See MPEP 2143 (E). One skilled in the art at the time of invention would have the projection be 0.44 millimeters as then it would fit securely in a body of the user of the implant.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 20 of ‘824 in view of Cohan and further in view of Baker and further in view of Webb.
Regarding claim 57, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the retention element further comprises an insertion-facilitating depression graspable by an insertion tool.
 Webb discloses a plug with anchoring arms (retainment elements) towards the distal end of the punctum plug (see Figs. 2a-3b). It would have been obvious to a person having ordinary skill in the art at the time of invention to add anchoring arms (retainment elements) to the lacrimal implant, as disclosed by Webb, in order to help secure the device. Additionally, these arms are interpreted as insertion-facilitation depressions in that they help with the insertion and securing of the device in place. Furthermore, they are graspable by an insertion tool.
Claims 60, 61, 63, 69, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 20 of ‘824 in view of Cohan and further in view of Baker and further in view of de Juan Jr.
Regarding claims 60 and 69, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the implant body comprising silicone, polyurethane, or acrylic. 
However, de Juan Jr. discloses a lacrimal implant body comprising silicone or polyurethane (see para. 62, 80, 99). It would have been obvious to have the implant body comprise silicone or polyurethane, this feature disclosed by de Juan Jr., as these are well known biocompatible materials and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination {Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 61, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the implant body comprising a biocompatible colorant.
However, de Juan Jr. discloses a lacrimal implant comprising a biocompatible colorant to show placement (see para. 141). It would have been obvious to have the implant body comprise a biocompatible colorant, this feature disclosed by de Juan Jr., show placement of the implant body.
Regarding claims 63 and 70, teachings of ‘824, Cohan, and Baker are described above yet these do not disclose the agent treats at least one of glaucoma, pre- and post-surgical ocular indications, dry eye, eye allergy symptoms, ocular infection, or post-surgical inflammation or pain. 
However, de Juan Jr. discloses a therapeutic agent in a lacrimal implant being a non-steroidal anti-inflammatory agent or an anti-glaucoma drug, or the implant used to treat glaucoma (see para. 150, 151). It would have been obvious to have the therapeutic agent be a non-steroidal anti-inflammatory agent or an anti-glaucoma drug, or the implant used to treat glaucoma, these features disclosed by de Juan Jr., in order to help treat the patient.
Claims 66-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,333,726, hereinafter ‘726, in view of Cohan and further in view of Baker. 
Regarding claim 66, claim 7 of ‘726 discloses substantially all limitations required by claim 66 except for the solid agent particles being in a matrix that is a polymeric matrix and the graspable projection.
Cohan, in Figs. 5, 7, and 9, discloses a graspable projection extending at least partially from the proximal end of a first portion of a lacrimal implant, the graspable projection including an inward-extending retaining lip that overhangs a cavity, overhanging a proximal surface of the drugs within the cavity, helping to secure a drug within the cavity and helping to control drug delivery, and it would have been obvious to a person having ordinary skill in the art at the time of invention to have these features added to claim 7 of '726 in order to help with positioning the device and holding drugs within the cavity and helping to control drug delivery. Consequently, with the drug insert in the cavity, the inward-extending retaining lip would overhang a proximal surface of the drug insert, when fully seated in the cavity, thereby securing a position of the drug insert.
Baker discloses placing a solid particulate drug in a polymer matrix (see cl. 8). It would have been obvious to a person having ordinary skill in the art before the time of invention to have the drug dispersed within the matrix of ‘726 to be a solid particulate drug in a polymeric matrix, Baker disclosing the use of a solid particulate drug in a polymer matrix, in order to get a desirable release of the drug as it interacts with the body (solid would result in a slower release).
Regarding claim 67, teachings of ‘726, Cohan, and Baker as disclosed above do not disclose the matrix comprising silicone, acrylate, polyethylene, polyurethane, silicone rubber, etc. as required by claim 67.
Baker discloses a polymer matrix holding a drug, the polymer matrix comprising silicone rubber (see col. 4, ll. 15-19, 29). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the polymer matrix comprise silicone rubber, Baker disclosing the use of silicone rubber as a polymer matrix comprising drugs and as the selection of a known material based on its suitability for its intended use supports an obviousness determination. See MPEP 2144.07.
Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘726 in view of Cohan and further in view of Baker and further in view of de Juan Jr.
Regarding claim 69, teachings of ‘726, Cohan, and Baker are described above yet these do not disclose the implant body comprising silicone, polyurethane, or acrylic. 
However, de Juan Jr. discloses a lacrimal implant body comprising silicone or polyurethane (see para. 62, 80, 99). It would have been obvious to have the implant body comprise silicone or polyurethane, this feature disclosed by de Juan Jr., as these are well known biocompatible materials and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination {Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benjamin (US 6,217,896), disclosing placing a lubricant into a conjunctival insert and contacting a dry eye with the lubricant; Leahy et al. (US 2007/0112318), disclosing lubricant within a matrix of an ocular drug delivery device, allowing diffusion of lubricant through matrix for treatment of eye. Both Benjamin and Leahy specifically rate to the additional limitations required by claims 64, 68, and 71.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781